Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 and 21-26 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 7/8/2020 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election of Group I (claims 1-11 and 21-26) in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 drawn to inventions II-IV are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Claim Objections
Claim 1 and 21 are objected to because of the following informalities:  Acronyms are permissible shorthand. The first recitation should include the full meaning. Please include the full meaning of “SpdE” and “PAS/dCache”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a written description rejection. 
Claim 1 is drawn to  a method of detecting presence or amount of one or more amino acids in a sample, comprising: 
contacting the sample with a SpdE protein;

comparing the diguanylate cyclase activity of the SpdE protein to a control, wherein a decrease in diguanylate cyclase activity compared to the control indicates the presence or amount of one or more amino acids in the sample.
Claim 21 is drawn to  a  method of detecting presence or amount of one or more amino acids in a sample, comprising:
contacting the sample with a fusion protein comprising a SpdE polypeptide tandem PAS/dCache domain linked to a signaling domain of a bacterial two-component system; 
measuring an activity of the signaling domain; and
comparing the activity of the signaling domain to a control, wherein a decrease in activity compared to the control indicates the presence or amount of one or more amino acids in the sample.
The claims require a SpdE protein  or variant thereof or a SpdE polypeptide tandem PAS/dCache domain.
The specification teaches that SpdE (sensor domain containing diguanylate cyclase) is a previously uncharacterized transmembrane protein that contains a diguanylate cyclase domain and a small molecule-binding tandem Per-Arnt-Sim (PAS domain. The specification teaches that PAS domains function as signal sensors, and, in SpdE, bind particular amino acids. The specification teaches that intracellular cyclic-di-GMP, the product of  diguanylate cyclase activity, is modulated in the presence of particular amino acids in a SpdE-dependent manner and that Aeromonas has a SpdE-dependent hyper motility phenotype modulated by such ligands, and the presence of SpdE ligands increases Aeromonas migration into larval zebrafish gut. See specification at page 15 lines 20-27.
The specification teaches that the binding of amino acid to the PAS/Cache domain  regulates the activity of their cognate functional domains such that ligand binding either activates or deactivates enzymatic activity and that it in the case of 
amino acid ligand binding decreases diguanylate cyclase activity.
The specification reduces to practice the wildtype amino acid sequences SpdE amino acid sequences SEQ ID NO: 1 from Aeromonas veronii  encoded by SEQ ID NO: 2 and SEQ ID NO: 5  encoded from Aeromonas caviae encoded by SEQ ID NO: 6. 
The specification teaches that additional SpdE amino acid and nucleic acid sequences can be identified, for example, by similarity teaching.
The specification teaches that exemplary SpdE sequences can be obtained using computer programs that are readily available on the internet and the amino acid sequences set forth herein and, in some examples, the polypeptide retains a function of the SpdE protein, such as binding one or more amino acids or diguanylate cyclase activity.
See specification at page 15 lines 28-30 to page 16 lines 1-5, page 17 lines 20-23.
The specification teaches that a variant SpdE has one or more sequence modifications and or more changes in SpdE protein function, such as altered amino acid binding properties or altered modulation of diguanylate cyclase activity.
The specification teaches that SpdE polypeptide variants  encompass nonsense mutation at amino acid W127, nonsense mutation at amino acid 362, frameshift mutation starting at amino acid 252 and amino acid substitutions A298D, T321S, A363T, W140A and Y157A.
The specification also teaches that SpdE polypeptide includes amino acid sequences with at least 50% sequence identity with a PAS/dCache domain of a SpdE polypeptide and disclose the PAS/dCache domain of SEQ ID NO: 1 covers amino acids 38-286 and that of SEQ ID NO:5 covers amino acids 43-290 of SEQ ID NO: 5.

The specification also discloses the variants of nucleic acid sequences  SEQ ID NO: 2 and SEQ ID NO: 6 such variants having at least 75% sequence identity and required to encode a SpdE protein that retains function such as binding one or more amino acids, or diguanylate cyclase activity.
Thus, the claims are drawn to a large and variant genus of SpdE polypeptides  with differing structure and function i.e. those including function and those with loss of function.
The claims are also drawn to a genus of wild type SpdE polypeptides wherein members of the genus retain the function of SpdE and have diguanylate cyclase activity.
The disclosure of wild type sequence SEQ ID NO: 1 and SEQ ID NO: 5  from A. veronii and A. caviae respectively, and their PAS/dCache domain does not sufficiently describe the genus of wild type SpdE sequences that have the diguanylate cyclase activity.
The disclosure that exemplary sequences can be obtained using computer programs or based on similarity is insufficient to put Applicants in possession of said genus as of the effective filing date.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification does not disclose a representative number of the genus of wild type SpdE polypeptides including the respective PAS/dCache domains  and nucleic acid sequences encoding thereof needed to practice the invention as claimed.
Even though, the SpdE proteins SEQ ID NO: 1 and 5  from A. veronii and A. caviae  are characterized e.g. identification of residues important for binding and for diguanylate cyclase activity, this does not put Applicants in possession of yet unidentified wild type SpdE proteins and their respective binding domain i.e. PAS/dCache domain.
Describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
It is unpredictable without further testing or screening which other wild type SpdE exist apart the novel ones identified from Aeromonas veronii and Aeromonas caviae.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 
In the instant case, there is substantial variation between the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 5 - 53.4% identity across the entire protein and 53% identity across the PAS/Cache domain according to the specification at paragraph 142.
The fact that exemplary SpdE sequences can be obtained using computer programs that are readily available on the internet does not put Applicants in possession of other  SpdE proteins other than SEQ ID NO: 1 and SEQ ID NO: 5 with function as binding one or more amino acids  and diguanylate cyclase activity. The specification does not provide the amino acid ligand(s) for these yet undiscovered wild type SpdE.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  
In summary, the specification as of the effective filing date was only in possession of the wild type SpdE from A. veronii SEQ ID NO:1 and gene SEQ ID NO: 2 and wild type SpdE from A. caviae from SEQ ID NO: 5 and gene SEQ ID NO: 6 and their respective PAS/Cache domains i.e. amino acids 38-286 of SEQ ID NO: 1 or amino acids 43-290 of SEQ ID NO: 5. The passaging of A. veronii to yield the loss of function, frameshift mutations or point mutations as set forth in claim 23 (see example 2) in the SpdE of A. veronii is insufficient to describe the entire genus of SpdE polypeptides able . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the frameshift mutation e.g. starting at amino acid 162 (SEQ ID NO:3) or starting at amino acid 252 (SEQ ID NO: 4); loss of function/nonsense mutations (W127* or Q362*);  and amino acid substitutions A298D, T321S, A363T, W140A and Y157A. 
It is not clear how these mutants resulting in a non-functional SpdE can be used in the claimed method of detecting presence or amount of one or more amino acids in a sample since the method relies on a functional SpdE i.e. the decrease (or absence of a decrease) in diguanylate cyclase activity of the SpdE protein is necessary to determine whether there are amino acid(s) ligand for SpdE in the sample or not. 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Robinson, “SpdE, a novel amino acid-sensing diguanylate cyclase modulates bacterial motility to facilitate transmission within a host-microbe system,” Microbiome: Chemical Mechanisms and Biological Consequences, March 12, 2019 (29 pages), cited in IDS.
Claim 1: Robinson et al disclose a method of detecting the presence or amount of one or more amino acids in a sample, comprising:
Contacting the sample with a SpdE protein;
Measuring diguanylate cyclase activity of the SpdE protein; and 
Comparing the diguanylate cyclase activity of the SpdE protein to a control ΔSpdE, wherein a decrease in diguanylate cyclase activity compared to the control indicates the presence or amount of one or more amino acids in the sample.
See page 17-19, “ligands modulate intracellular cyclic di-GMP concentrations”.
Claim 2: the amino acid is proline, valine, or  glycine.
Claim 3: measuring the diguanylate cyclase activity of the SpdE protein comprises measuring an amount of c-di-GMP.

Claim 6-7: As evidenced by the instant specification Aeromonas SpdE comprises the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5  and is encoded by SEQ ID NO: 2 or SEQ ID NO: 6, respectively or in the alternative the Aeromonas SpdE of Robinson et al is a variant thereof.
With respect to claim 8: the sample is a laboratory sample.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Robinson, “Investigating Mechanisms of Bacterial-Host Adaptation,” 7th Conference on Beneficial Microbes, July 9, 2018, 29 pages.
Claim 1: Robinson et al disclose a method of detecting the presence or amount of one or more amino acids in a sample, comprising:
Contacting the sample with a SpdE protein;
Measuring diguanylate cyclase activity of the SpdE protein; and 
Comparing the diguanylate cyclase activity of the SpdE protein to a control ΔSpdE, wherein a decrease in diguanylate cyclase activity compared to the control indicates the presence or amount of one or more amino acids in the sample.
See page 9, “ZOR0001_03237 mutations in all evolved lines” and page 19.
Claim 2: the amino acid ligand is  proline. See page  19 and 21.
Claim 3: measuring the diguanylate cyclase activity of the SpdE protein comprises measuring an amount of c-di-GMP. See page 19.
Claim 4-5: contacting of the sample with the SpdE protein comprises contacting the sample with a cell expressing the SpdE protein and measuring the motility of the Aeromonas expressing SpdE with an increase in motility of the cell compared to the 
Claim 6-7: As evidenced by the instant specification Aeromonas SpdE comprises the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5  and is encoded by SEQ ID NO: 2 or SEQ ID NO: 6, respectively or in the alternative the Aeromonas SpdE of Robinson et al is a variant thereof.
With respect to claim 8: the sample is a laboratory sample.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of the Claims

Claims 1-11 and 21-24 are rejected. Claims 25-26 are objected to.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645